Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 104716091 A) hereafter referred to as Cai in view of Korenari et al. (US 20110024755 A1) hereafter referred to as Korenari and further in view of Xu et al. (US 20190250451 A1) hereafter referred to as Xu.
In regard to claim 1 Cai teaches an array substrate [see Fig. 12 see paragraph 0029, 0036 “array substrate”], comprising: 
a substrate [“substrate 10”]; 
a first gate layer [see Fig. 1 see “first metal layer 20” see “gate 21”] formed on the substrate, and 
a first insulating layer [“ gate insulating layer 31”], an active layer [“active layer 50 comprises a source region formed on the source electrode 411 formed on the drain electrode 412 on the drain region and the channel region”], a source/drain , and a second insulating layer [“interlayer insulating layer 60”], sequentially formed over the first gate layer; 
a second gate layer [“a top gate 71 is formed on the interlayer insulating layer 60”] formed on the second insulating layer, and 
a third insulating layer [“planarization layer 80 is formed on the top gate electrode 71”] formed on the second gate layer; and 
a metal adapter layer [see Fig. 10 “first conductive layer 901” “as shown in FIG. 10, conductive layer of a covering thin film transistor region A and capacitor region B is formed on the planarization layer 80. The conductive layer can be transparent material layer or a reflective material layer, when it is a transparent conductive material, which can be made of ITO, IZO, ZnO and In2O3 in more than one form, when it is a reflective material layer can be one of any mixture of Ag, Al, Mg, Pt, Au, Cr, Ni, Nd or mixtures of more than one form of conductive layer and can be on the reflective material layer or reflective material layer formed above and below the transparent material layer”] formed on the third insulating layer, one side of the metal adapter layer passing through the third insulating layer [see 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] and in contact with the second gate layer, while another side of the metal adapter layer passing through the third insulating layer [see Fig. 10 hole 801 passes through 80, 60, 31] , the second insulating layer, and the first insulating layer, and in contact with the first gate to connect the first gate to a same one of the second gate,
but does not state the first gate layer comprising a first connection line and a plurality of first gates, the first connection line connecting the plurality of first gates together to form a first gate group; that the source/drain is a source/drain layer; the second gate layer comprising a plurality of second gates and a second gate line connecting the plurality of second gates; and in contact with the plurality of first gates in the first gate group to connect the plurality of first gates in the first gate group to a same one of the plurality of second gates.
See paragraph 0032 “semiconductor material layer can be formed by a-Si, metal oxides such as IGZ0, ΙΖ 0, or an organic semiconductor material”.
See Korenari Fig. 13 see paragraph 0104 “In the following, a TFT structure using the amorphous silicon is explained. That is, the silicon layer used in the TFT configuration shown in FIG. 9 through FIG. 12 may be replaced by the amorphous silicon layer. Or as shown in FIG. 13, it may be produced by a manner close to the manufacturing method of amorphous silicon TFT of the Patent Document 1. Specifically, like the previous embodiment, forming a gate electrode on a glass substrate and forming the bottom gate insulating film, and then after forming an amorphous silicon layer, amorphous silicon highly doped with an N type impurities (e.g., phosphorus) may be formed as a source region 41 and a drain region 42”, see Fig. 2, Fig. 3, Fig. 13, Fig. 15, Fig. 16 see the way the “source/drain electrode wirings 70 ” are formed. See also paragraph 0107 “a wiring of the top gate electrode 50 is formed so that it may be overlapped with the wiring of the bottom gate electrode 20”.
Thus it would be obvious to modify Cai to include transistors that look like Korenari Fig. 13 i.e. the active layer is formed, then the source/drain layer, then the source/drain electrode layer which corresponds to 411, 412 and 42 of Cai Fig. 5 i.e. the source/drain layer and the source/drain electrode layer are on the active layer.
Thus it would be obvious to modify Cai to include that the source/drain is a source/drain layer.
The motivation is to obtain better transistor performance by using dedicated source/drain layer and having source/drain electrode layer which can come from the side or from above.
Cai and Korenari as combined not state the first gate layer comprising a first connection line and a plurality of first gates, the first connection line connecting the plurality of first gates together to form a first gate group; the second gate layer comprising a plurality of second gates and a second gate line connecting the plurality of second gates; and in contact with the plurality of first gates in the first gate group to connect the plurality of first gates in the first gate group to a same one of the plurality of second gates.
See in Cai the top gate overlaps the bottom gate.
See Xu teaches dual-gate see paragraph 0052 “the bottom gate coupled to a first scanning line, and the top gate coupled to a second scanning line. The switch transistor T.sub.switch may transfer a data signal from the data line to the pixel electrode under the control of a first scanning signal of the first scanning line and a second scanning signal of the second scanning line. With the switch transistor having a dual-gate structure, the stability of the array substrate can be improved, the turn-on voltage can be reduced, and the on-state current can be increased”, see Fig. 13, see claim 9 “patterning the first conductive layer to form first scanning lines, a common electrode line, first terminals of first capacitors, and bottom gates of switch transistors”, “patterning the third conductive layer to form second scanning lines, and top gates of the switch transistors”. See Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels.
Thus it would be obvious to modify Cai to include that the first gate layer comprising a first connection line and a plurality of first gates, the first connection line connecting the plurality of first gates together to form a first gate group; the second gate layer comprising a plurality of second gates and a second gate line connecting the plurality of second gates; and in contact with the plurality of first gates in the first gate group to connect the plurality of first gates in the first gate group to a same one of the plurality of second gates.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to control plurality of pixels by the gate lines and using two gate lines connected together gives lower resistance and good transistor performance.
In regard to claim 2 Cai, Korenari and Xu as combined teaches wherein the first connection line at least partially coincides [see in Cai the top gate overlaps the bottom gate, see combination Xu the gate lines overlap ] with the second gate line. 

Claim 3- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Korenari and further in view of Xu .
In regard to claim 3 Cai teaches an array substrate [see Fig. 12 see paragraph 0029, 0036 “array substrate”], comprising: 
a substrate [“substrate 10”]; 
a first gate layer [see Fig. 1 see “first metal layer 20” see “gate 21”] formed on the substrate ; 
a first insulating layer [“ gate insulating layer 31”], an active layer [“active layer 50 comprises a source region formed on the source electrode 411 formed on the drain electrode 412 on the drain region and the channel region”], a source/drain , and a second insulating layer [“interlayer insulating layer 60”] sequentially formed over the first gate layer; and 
a second gate layer [“a top gate 71 is formed on the interlayer insulating layer 60”] formed on the second insulating layer, 
wherein the second gate are connected [see Fig. 10 “first conductive layer 901” “as shown in FIG. 10, conductive layer of a covering thin film transistor region A and capacitor region B is formed on the planarization layer 80. The conductive layer can be transparent material layer or a reflective material layer, when it is a transparent conductive material, which can be made of ITO, IZO, ZnO and In2O3 in more than one form, when it is a reflective material layer can be one of any mixture of Ag, Al, Mg, Pt, Au, Cr, Ni, Nd or mixtures of more than one form of conductive layer and can be on the reflective material layer or reflective material layer formed above and below the transparent material layer” see 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] to a same one of the first gate; 
but does not state the first gate layer comprising a plurality of first gates; that the source/drain is source/drain layer; and the second gate layer comprising a plurality of second gates; wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates.
See paragraph 0032 “semiconductor material layer can be formed by a-Si, metal oxides such as IGZ0, ΙΖ 0, or an organic semiconductor material”.
See Korenari Fig. 13 see paragraph 0104 “In the following, a TFT structure using the amorphous silicon is explained. That is, the silicon layer used in the TFT configuration shown in FIG. 9 through FIG. 12 may be replaced by the amorphous silicon layer. Or as shown in FIG. 13, it may be produced by a manner close to the manufacturing method of amorphous silicon TFT of the Patent Document 1. Specifically, like the previous embodiment, forming a gate electrode on a glass substrate and forming the bottom gate insulating film, and then after forming an amorphous silicon layer, amorphous silicon highly doped with an N type impurities (e.g., phosphorus) may be formed as a source region 41 and a drain region 42”, see Fig. 2, Fig. 3, Fig. 13, Fig. 15, Fig. 16 see the way the “source/drain electrode wirings 70 ” are formed. See also paragraph 0107 “a wiring of the top gate electrode 50 is formed so that it may be overlapped with the wiring of the bottom gate electrode 20”.
Thus it would be obvious to modify Cai to include transistors that look like Korenari Fig. 13 i.e. the active layer is formed, then the source/drain layer, then the source/drain electrode layer which corresponds to 411, 412 and 42 of Cai Fig. 5 i.e. the source/drain layer and the source/drain electrode layer are on the active layer.
Thus it would be obvious to modify Cai to include that the source/drain is source/drain layer.
The motivation is to obtain better transistor performance by using dedicated source/drain layer and having source/drain electrode layer which can come from the side or from above.
Cai and Korenari as combined not state the first gate layer comprising a plurality of first gates; and the second gate layer comprising a plurality of second gates; wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates.
See Xu teaches dual-gate see paragraph 0052 “the bottom gate coupled to a first scanning line, and the top gate coupled to a second scanning line. The switch transistor T.sub.switch may transfer a data signal from the data line to the pixel electrode under the control of a first scanning signal of the first scanning line and a second scanning signal of the second scanning line. With the switch transistor having a dual-gate structure, the stability of the array substrate can be improved, the turn-on voltage can be reduced, and the on-state current can be increased”, see Fig. 13, see claim 9 “patterning the first conductive layer to form first scanning lines, a common electrode line, first terminals of first capacitors, and bottom gates of switch transistors”, “patterning the third conductive layer to form second scanning lines, and top gates of the switch transistors”. See Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels. 
Thus it would be obvious to modify Cai to include the first gate layer comprising a plurality of first gates; and the second gate layer comprising a plurality of second gates; wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to control plurality of pixels by the gate lines and using two gate lines connected together gives lower resistance and good transistor performance.
In regard to claim 4 Cai, Korenari and Xu as combined teaches wherein the first gate layer comprises a first connection line connecting [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] the plurality of first gates together to form a first gate group, one of the first gates in the first gate group connected to one of the second gates to connect the plurality of first gates to the same one of the plurality of second gates. 
In regard to claim 5 Cai, Korenari and Xu as combined teaches wherein the first connection line at least partially coincides [see in Cai the top gate overlaps the bottom gate, see combination Xu the gate lines overlap ] with the second gate line. 
In regard to claim 6 Cai, Korenari and Xu as combined teaches wherein the source/drain layer comprises a plurality of data lines [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the second gate layer comprises a plurality of second gate lines, and the plurality of data lines and the plurality of second gate lines intersect with each other to form a plurality of first pixel coincides, wherein the first gates of a plurality of sub-pixels in one of the first pixel coincides are all connected [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel]to the second gates of a same one of the sub-pixels. 
In regard to claim 7 Cai, Korenari and Xu as combined teaches wherein the second gate layer comprises a second connection line [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the second connection line is connected to  the plurality of second gates together to form a second gate group, one of the second gates of the second gate group is connected to one of the first gates to connect the plurality of second gates to the same one [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] of the plurality of first gates. 
In regard to claim 8 Cai, Korenari and Xu as combined teaches wherein the second connection line at least partially coincides [see in Cai the top gate overlaps the bottom gate, see combination Xu the gate lines overlap ] with the first gate line. 
In regard to claim 9 Cai, Korenari and Xu as combined teaches wherein the source/drain layer comprise a plurality of data lines [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the first gate layer comprises a plurality of first gate lines, and the plurality of data lines and the plurality of first gate lines intersect with each other to form a plurality of second pixel coincides, wherein the second gates of a plurality of sub-pixels in one of the second pixel coincides are all connected to the first gates [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] of a same one of the sub-pixels.  
In regard to claim 10 Cai, Korenari and Xu as combined teaches wherein the array substrate further comprises a third insulating layer [see Cai“planarization layer 80 is formed on the top gate electrode 71”] formed on the second gate layer; and a metal adapter layer [see Fig. 10 “first conductive layer 901” “as shown in FIG. 10, conductive layer of a covering thin film transistor region A and capacitor region B is formed on the planarization layer 80. The conductive layer can be transparent material layer or a reflective material layer, when it is a transparent conductive material, which can be made of ITO, IZO, ZnO and In2O3 in more than one form, when it is a reflective material layer can be one of any mixture of Ag, Al, Mg, Pt, Au, Cr, Ni, Nd or mixtures of more than one form of conductive layer and can be on the reflective material layer or reflective material layer formed above and below the transparent material layer”] formed on the third insulating layer, wherein one side of the metal adapter layer passes through the third insulating layer [see 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] and is in contact with the second gate layer, while another side of the metal adapter layer passes through the third insulating layer [see Fig. 10 hole 801 passes through 80, 60, 31], the second insulating layer, and the first insulating layer, and is in contact with the first gate layer to connect the first gates and the second gates together. 
In regard to claim 11 Cai, Korenari and Xu as combined teaches wherein one side of the metal adapter layer passes through the third insulating layer [see Cai 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] and is in contact with the second gate line of the second gate layer, while another side of the metal adapter layer passes through the third insulating layer [see Fig. 10 hole 801 passes through 80, 60, 31], the second insulating layer, and the first insulating layer, and is in contact with the first gate layer to connect the first gates and the second gates together. 

Claim 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Korenari and further in view of Xu .
In regard to claim 12 Cai teaches a display panel [see title], comprising an array substrate [see Fig. 12 see paragraph 0029, 0036 “array substrate”], the array substrate comprising: 
a substrate [“substrate 10”]; 
a first gate layer [see Fig. 1 see “first metal layer 20” see “gate 21”] formed on the substrate, 
a first insulating layer [“ gate insulating layer 31”], an active layer [“active layer 50 comprises a source region formed on the source electrode 411 formed on the drain electrode 412 on the drain region and the channel region”], a source/drain , and a second insulating layer [“interlayer insulating layer 60”], sequentially formed over the first gate layer; and 
a second gate layer [“a top gate 71 is formed on the interlayer insulating layer 60”] formed on the second insulating layer, 
second gate connected [see Fig. 10 “first conductive layer 901” “as shown in FIG. 10, conductive layer of a covering thin film transistor region A and capacitor region B is formed on the planarization layer 80. The conductive layer can be transparent material layer or a reflective material layer, when it is a transparent conductive material, which can be made of ITO, IZO, ZnO and In2O3 in more than one form, when it is a reflective material layer can be one of any mixture of Ag, Al, Mg, Pt, Au, Cr, Ni, Nd or mixtures of more than one form of conductive layer and can be on the reflective material layer or reflective material layer formed above and below the transparent material layer” see 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] to a same one of the first gate,
but does not state the first gate layer comprising a plurality of first gates; that the source/drain is a source/drain layer;and the second gate layer comprising a plurality of second gates ; and wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates. 
See paragraph 0032 “semiconductor material layer can be formed by a-Si, metal oxides such as IGZ0, ΙΖ 0, or an organic semiconductor material”.
See Korenari Fig. 13 see paragraph 0104 “In the following, a TFT structure using the amorphous silicon is explained. That is, the silicon layer used in the TFT configuration shown in FIG. 9 through FIG. 12 may be replaced by the amorphous silicon layer. Or as shown in FIG. 13, it may be produced by a manner close to the manufacturing method of amorphous silicon TFT of the Patent Document 1. Specifically, like the previous embodiment, forming a gate electrode on a glass substrate and forming the bottom gate insulating film, and then after forming an amorphous silicon layer, amorphous silicon highly doped with an N type impurities (e.g., phosphorus) may be formed as a source region 41 and a drain region 42”, see Fig. 2, Fig. 3, Fig. 13, Fig. 15, Fig. 16 see the way the “source/drain electrode wirings 70 ” are formed. See also paragraph 0107 “a wiring of the top gate electrode 50 is formed so that it may be overlapped with the wiring of the bottom gate electrode 20”.
Thus it would be obvious to modify Cai to include transistors that look like Korenari Fig. 13 i.e. the active layer is formed, then the source/drain layer, then the source/drain electrode layer which corresponds to 411, 412 and 42 of Cai Fig. 5 i.e. the source/drain layer and the source/drain electrode layer are on the active layer.
Thus it would be obvious to modify Cai to include that the source/drain is a source/drain layer.
The motivation is to obtain better transistor performance by using dedicated source/drain layer and having source/drain electrode layer which can come from the side or from above.
Cai and Korenari as combined not state the first gate layer comprising a plurality of first gates; and the second gate layer comprising a plurality of second gates ; and wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates. 
See Xu teaches dual-gate see paragraph 0052 “the bottom gate coupled to a first scanning line, and the top gate coupled to a second scanning line. The switch transistor T.sub.switch may transfer a data signal from the data line to the pixel electrode under the control of a first scanning signal of the first scanning line and a second scanning signal of the second scanning line. With the switch transistor having a dual-gate structure, the stability of the array substrate can be improved, the turn-on voltage can be reduced, and the on-state current can be increased”, see Fig. 13, see claim 9 “patterning the first conductive layer to form first scanning lines, a common electrode line, first terminals of first capacitors, and bottom gates of switch transistors”, “patterning the third conductive layer to form second scanning lines, and top gates of the switch transistors”. See Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels. 
Thus it would be obvious to modify Cai to include the first gate layer comprising a plurality of first gates; and the second gate layer comprising a plurality of second gates ; and wherein the first gate layer further comprises a plurality of first gate lines connecting the plurality of first gates, and at least two of the plurality of second gate are connected to a same one of the plurality of first gates; or the second gate layer further comprises a plurality of second gate lines connecting the plurality of second gates, and the at least two of the plurality of first gates are connected to a same one of the plurality of second gates. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to control plurality of pixels by the gate lines and using two gate lines connected together gives lower resistance and good transistor performance.
In regard to claim 13 Cai, Korenari and Xu as combined teaches wherein the first gate layer comprises a first connection line [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] connecting the plurality of first gates together to form a first gate group, one of the first gates in the first gate group connected to one of the second gates to connect the plurality of first gates to the same one of the plurality of second gates. 
In regard to claim 14 Cai, Korenari and Xu as combined teaches  wherein the first connection line at least partially coincides [see in Cai the top gate overlaps the bottom gate, see combination Xu the gate lines overlap ]   with the second gate line. 
In regard to claim 15 Cai, Korenari and Xu as combined teaches  wherein the source/drain layer comprises a plurality of data lines [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the second gate layer comprises a plurality of second gate lines, and the plurality of data lines and the plurality of second gate lines intersect with each other to form a plurality of first pixel coincides, wherein the first gates of a plurality of sub-pixels in one of the first pixel coincides are all connected to [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] the second gates of a same one of the sub-pixels. 
In regard to claim 16 Cai, Korenari and Xu as combined teaches wherein the second gate layer comprises a second connection line [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the second connection line is connected to the plurality of second gates together to form a second gate group, one of the second gates of the second gate group is connected to one of the first gates to connect the plurality of second gates [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel]  to the same one of the plurality of first gates. 
In regard to claim 17 Cai, Korenari and Xu as combined teaches wherein the second connection line at least partially coincides [see in Cai the top gate overlaps the bottom gate, see combination Xu the gate lines overlap ] with the first gate line. 
In regard to claim 18 Cai, Korenari and Xu as combined teaches  wherein the source/drain layer comprise a plurality of data lines [see combination Xu see Xu Fig. 1 see the standard pixel connections, see the scanning lines connect to a plurality of pixels, see that there are data lines connected to columns of pixels and first and second scanning lines connected to rows of pixels, thus the intersection of data and scanning lines occurs at pixels] , the first gate layer comprises a plurality of first gate lines, and the plurality of data lines and the plurality of first gate lines intersect with each other to form a plurality of second pixel coincides, wherein the second gates of a plurality of sub-pixels in one of the second pixel coincides are all connected  [see combination there is an upper gate line and lower gate line and the top and bottom gates are connected in each pixel] to the first gates of a same one of the sub-pixels. 
In regard to claim 19 Cai, Korenari and Xu as combined teaches  wherein the array substrate further comprises a third insulating layer [see Cai“planarization layer 80 is formed on the top gate electrode 71”] formed on the second gate layer; and a metal adapter layer [see Fig. 10 “first conductive layer 901” “as shown in FIG. 10, conductive layer of a covering thin film transistor region A and capacitor region B is formed on the planarization layer 80. The conductive layer can be transparent material layer or a reflective material layer, when it is a transparent conductive material, which can be made of ITO, IZO, ZnO and In2O3 in more than one form, when it is a reflective material layer can be one of any mixture of Ag, Al, Mg, Pt, Au, Cr, Ni, Nd or mixtures of more than one form of conductive layer and can be on the reflective material layer or reflective material layer formed above and below the transparent material layer”] formed on the third insulating layer, wherein one side of the metal adapter layer passes through the third insulating layer [see Cai 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] and is in contact with the second gate layer, while another side of the metal adapter layer passes through the third insulating layer [see Fig. 10 hole 801 passes through 80, 60, 31],  the second insulating layer, and the first insulating layer, and is in contact with the first gate layer to connect the first gates and the second gates together. 
In regard to claim 20 Cai, Korenari and Xu as combined teaches  wherein one side of the metal adapter layer passes through the third insulating layer [see Cai 901 connects to 71 “first conductive layer 901 continuously covers the first through hole 801 in the wall surface, the second through hole 802 in wall surface 21 portion to expose the first through hole 801 and second through hole 802 exposed out of the top grid 71 part; to the top gate 71 and bottom gate 21 electrically connected”] and is in contact with the second gate line of the second gate layer, while another side of the metal adapter layer passes through the third insulating layer [see Fig. 10 hole 801 passes through 80, 60, 31],  the second insulating layer, and the first insulating layer, and is in contact with the first gate layer to connect the first gates and the second gates together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818